EXAMINER'S AMENDMENT
This notice of allowability is responsive to the after-final amendment of February 1, 2021. By that amendment, claims 1 and 16 were amended and claims 47 and 48 were canceled. Claims 1, 3-10, 12-14, 16, 18, 19, 22-29, 32, 38-41, and 44-46 stand pending. Claims 6-8, 10, 12-14, 22, and 29 stand withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Stephanie Kwong on February 8, 2021.
The application has been amended as follows: 
Amend claim 12, line 1, as follows:  
12. The device of claim [[1, wherein the through-opening bisects the

Cancel claim 19 

Amend claim 22 as follows: 

16, wherein the through-opening bisects the [[guidewire lumen into a first portion and a second portion, the apparatus further comprising an inner elongated member extending between the first and second portions of the [[guidewire lumen.

Rejoinder of Claims
Claims 1 and 16 are allowable. Claims 6-8, 10, 12-14, 22 and 29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species 1-4, as set forth in the Office action mailed on September 6, 2019, is hereby withdrawn and claims 6-8, 10, 12-14, 22, and 29, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799